REASONS FOR ALLOWANCE
1.	Claims 1 – 17, 19, and 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 17 has been amended to incorporate the allowable subject matter of claim 18.
	Claim 19 shows proper dependency to claim 17 which now incorporates the subject matter of claim 18.
According to a prior art search on the claimed invention, Doerr et al. (US Patent No. 8,179,792) disclose a method of removing duplicate packets from a packet stream is disclosed. From a packet stream, a first packet, one or more intervening packets, and a second packet are received in the preceding order. The first packet is inserted into a buffer. The one or more intervening packets are inserted into the buffer after the first packet. At least a portion of the first packet is compared to at least a portion of the second packet to produce a comparison result. The second packet is inserted into the buffer after the one or more intervening packets if the comparison result indicates that the second packet is not a duplicate of the first packet (col. 1 lines 29 - 40).  Doerr et al. do not disclose the claimed features as recited in claims 1 and 17 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 17, 19, and 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473